Exhibit 10.7
 
 
NovaBay Pharmaceuticals, Inc.
Employee Incentive Cash Compensation Plan




NovaBay Pharmaceuticals Employee Incentive Compensation Plan (the “Plan”) is
designed as a mechanism for rewarding the achievement of specifically measured
corporate and individual goals by offering short-term and long-term incentive
compensation to employees. The Plan promotes a commitment to attaining corporate
success while reaching individual goals.  The Plan consists of both cash and
equity compensation elements.


PURPOSE


The Plan is designed to:


·  
Provide incentive to meet short-term and long-term corporate and individual
goals



·  
Encourage teamwork and ensure consistency among staff goals and objectives

 
·  
Recognize performance contributions that significantly impact corporate results



·  
Pay competitively in order to attract and retain quality performers



·  
Encourage employee retention



GOVERNANCE


The Compensation Committee (the "Committee") appointed by the Board of Directors
is responsible for governance and administration of the Plan.  The Committee is
responsible for the approval of participation, award targets, performance
measures, and actual awards earned.


CASH COMPENSATION PLAN


The cash compensation plan (the “Cash Plan”) consists of an annual bonus plan
structure based upon the achievement of specified corporate and individual
objectives.  Under the Cash Plan, cash bonus awards would be paid annually to
eligible employees meeting the specified performance criteria.


Establishing Performance Objectives


At the beginning of the Cash Plan year, the corporate and individual performance
objectives will be established.
 
Annual corporate objectives shall be presented to the Compensation Committee by
the management team at the beginning of the fiscal year for review and
recommendation for approval by the Board.  Corporate goals shall generally
consist of four to six key performance metrics, each with different weightings
depending on the overall importance of the objective.  Threshold, target and
stretch levels of achievement and associated bonus multipliers shall also be
established for each performance objective.


At the end of the Cash Plan year, each employee will participate in an annual
review with their manager to review past performance and establish objectives
for the upcoming year.
 
 
 

--------------------------------------------------------------------------------

 


Setting Bonus Award Targets and Performance Weighting


Each employee will have a target bonus award opportunity, set as a percent of
base salary.  Actual awards may be modified upward or downward based on the
achievement of individual and corporate performance objectives established at
the beginning of the year or due to other factors solely at the discretion of
the board and management.


Each target bonus award will be weighted between individual and corporate
performance factors which will vary based on reporting levels and
responsibility. The Cash Plan's weighting scheme will be designed to reflect the
direct impact each position has on overall corporate results, attach importance
to corporate performance, and allow opportunity for some participants to earn
individual awards in low company performance years.


Calculating the Bonus Pool Funding Amount


At the end of the Cash Plan year, the Committee will assess the Company’s
performance against the established corporate objectives to determine the
funding multiplier for the bonus pool.  As part of the year-end review, the
Committee will take into account other significant Company performance factors,
accomplishments and challenges during the year in determining the overall
company performance.  The funding multiplier will be adjusted in direct
proportion to the achievement of the corporate objectives (e.g. 80% goal
achievement will result in bonus pool funding of 80%)


The overall bonus pool funding amount will be calculated by summing the bonus
award target amounts for all eligible employees and multiplying this amount by
the funding multiplier for the bonus pool.


Allocating the Bonus Pool


An employee’s actual bonus award for the performance period is calculated by
multiplying the employee's base salary by the target bonus percentage, divided
between its corporate component and its individual component based on the
performance weighting mix for that specific position.  However, the allocation
of the bonus pool must be managed so as not to exceed the authorized bonus pool
funding amount.


The corporate award multiplier, which is based on overall corporate performance,
is used to calculate the company component of an individual’s award by
multiplying an individuals target bonus award by the actual agreed upon company
multiplier.  The same payment multiplier for the corporate component of each
participant's annual award shall be used for all Cash Plan participants in any
given year.


The individual award multiplier, which is based on an employee’s performance
against his objectives, is used in the same way to calculate the actual
individual performance award.  An employee who is rated “unacceptable
performance/did not meet objectives” will not be eligible for any bonus (either
corporate or individual).


Individual ratings to determine actual bonus payments is shown in Appendix A.
 
 
 

--------------------------------------------------------------------------------

 


Eligibility


All NovaBay employees who have commenced employment before October 1st of the
fiscal year and are employed for at least 20 hours per work week are eligible to
participate in the program. Bonus payments for employees hired before October
1st but after January 1st of the fiscal year will be pro-rated based on the
actual start date.  In order to be eligible for the bonus, the participant must
be employed by the Company on the bonus payment date.
 
Payment of Awards


The amount and timing of award payments is at the discretion of the
Committee.  The Committee may modify the bonus pool, at its discretion, and/or
may defer or cancel awards in the event that it determines that there is a need
to conserve cash within the company or other circumstances.  All bonus payments
are considered discretionary and are not earned by the employee until paid.


Appendix A




INDIVIDUAL PERFORMANCE MULTIPLIERS


Employee Rating
Individual Multiplier
Outstanding performance/Consistently exceeded objectives
125%
Excellent performance/ met or exceeded objectives
100%
Acceptable performance/ met most objectives
75%
Unacceptable performance/ did not meet objectives
0%



 

